Case 7:19-cr-01483 Document1 Filed on 07/23/19 in TXSD Page 1 of 2

 

 

AO 91 (Rev. 11/11) Criminal Complaint - United States District Court
UNITED STATES DISTRICT CouRT FILED
for the JUL 23 2019 -

Southern District of Texas David J. Bra ley, Clark, Clerk’

be.

 

 

 

United States of America )
Elizabeth GARCIA ) Case No.

COB: United States )

YOB: 1973. )

)

)
Defendant(s)

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 07/22/2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section , Offense Description
. 21 USC 841 ‘ ; Did Knowingly and Intentionally Possess With the Intent to Distribute 31.68

kilograms of Crystal Methamphetamine, a Schedule II Controlled Substance

21 USC 952 Did Knowingly and Intentionally Import With. the Intent to Distribute 31.68
kilograms of Crystal.Methamphetamine, a Schedule II Controlled Substance

r

This criminal complaint is based on these facts:

See Attachment "A".

@% Continued “ey attached shget. :
Apooves —e 4 \ l,
i d3-(4 Complaindnt’s signature

William A, Hartley, Special Agent, HSI

Printed name and title

 

 

Sworn to before me and signed in my presence.

Date: 2% [

; - udge's signature
City and state: McAllen, Texas cy . Magjstrate Judge J. Scott Hacker

J Printed name and title

 
Case 7:19-cr-01483 Document1 Filed on 07/23/19 in TXSD Page 2 of 2

ATTACHMENT “A”
On July 22, 2019, at approximately 12:03 a.m., the subject later identified as Elizabeth GARCIA
(hereafter referred to as “GARCIA”), applied for entry into the United States at the Hidalgo,
Texas Port of Entry. GARCIA was driving a grey BMW XS bearing Texas License Plates
JPV4965. At Primary, a Customs and Border Protection Officer (CBPO) obtained a negative
_ oral declaration for merchandise, agriculture, products, currency and narcotics from GARCIA.
_ When asked if GARCIA was the owner of the vehicle she was driving, GARCIA stated she was
not the owner of the vehicle, at which time GARCIA was referred to Secondary for further
inspection.

Once at Secondary, a CBPO obtained a secondary oral declaration from GARCIA, at which time
GARCIA only declared a case of beer and a case of sodas. When asked if the vehicle was hers,
GARCIA stated it was hers. At this time, the CBPO referred the vehicle GARCIA was in to the
Non-Intrusive Inspection (Z-Portal) area.

Once at the Non-Intrusive Inspection (Z-Portal) area, a scan of the vehicle revealed
inconsistencies in the passenger floor area. Upon further inspection, CBPOs noticed what
appeared to be packages in the frame of the vehicle, and a search of the vehicle revealed 36
packages totaling 31.68 kilograms of a substance that tested positive for crystal
methamphetamine.

During the interview, GARCIA stated that she accepted responsibility and didn’t know what it
was. GARCIA further stated that she didn’t think there was “a lot” of drugs in the vehicle.

GARCIA stated she was going to leave the vehicle at a location in McAllen, Texas, and that
someone was going to pick up the vehicle.
